513 Pa. 18 (1986)
518 A.2d 544
COMMONWEALTH of Pennsylvania, Appellant,
v.
Weldon Walter FELLS, Appellee.
Supreme Court of Pennsylvania.
Submitted September 15, 1986.
Decided December 16, 1986.
*19 Robert E. Colville, Dist. Atty., Robert L. Eberhardt, Deputy Dist. Atty., Kenneth J. Benson, Asst. Dist. Atty., Pittsburgh, for appellant.
John A. Halley, (court-appointed), Pittsburgh, for appellee.
*20 Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.

ORDER
PER CURIAM.
In this case appellee attempts to attack the Parole Board's revocation of his parole through a Post Conviction Hearing Act petition filed in Allegheny County Common Pleas, the sentencing court. That court lacks jurisdiction over appeals from parole revocation, 61 P.S. § 331.17,[1] and a Post Conviction Hearing Act proceeding is not an appropriate remedy for such matters. A parole revocation is neither a conviction nor a sentence, but an administrative proceeding. Bronson v. Commonwealth Board of Probation and Parole, 491 Pa. 549, 556-58, 421 A.2d 1021, 1024-25 (1980), cert. denied, 450 U.S. 1085, 101 S. Ct. 1771, 68 L. Ed. 2d 247 (1981). Parole questions are in the appellate jurisdiction of Commonwealth Court. Id.
The order of Superior Court is reversed and the order of the Allegheny County Court of Common Pleas dismissing appellee's Post Conviction Hearing Act petition is reinstated.
NOTES
[1]  Act of August 6, 1941, P.L. 861, § 17 as amended.